Judgment, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered August 30, 2011, inter alia, adjudging defendant Nicola McDonald the rightful owner of the subject property, unanimously affirmed, with costs.
Defendants Rolda V. Furlonge and First Franklin failed to establish prima facie that Furlonge paid valuable consideration for the property and therefore was a bona fide purchaser entitled to the protection of Real Property Law § 291 or § 266 (see Commandment Keepers Ethiopian Hebrew Congregation of the Living God, Pillar & Ground of Truth, Inc. v 31 Mount Morris Park, LLC, 76 AD3d 465 [1st Dept 2010]; HSBC Mtge. Servs., Inc. v Alphonso, 58 AD3d 598, 600 [2d Dept 2009]). Concur— Friedman, J.P., Sweeny, Acosta, Abdus-Salaam and Manzanet-Daniels, JJ.